Citation Nr: 1725508	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for paresthesia of the left hand ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board recognizes that the Veteran requested a hearing before the Board and that a video-conference hearing was scheduled for March 2017.  However, the Veteran contacted VA to state that "he will not be able to make the video conference hearing," explaining that he does not have transportation and is 84 years of age.  See March 2017 Report of General Information.  As he stated that he could not attend the hearing but did not request that his hearing be postponed or rescheduled for a later date, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(c) (governing requests for changes in hearing dates), (d) (governing a failure to appear for a scheduled hearing,  stating that when an appellant fails to appear for a scheduled hearing and "a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, the Board agrees with the Veteran's representative that a new VA neurological examination is needed to evaluate the current level of severity of his service-connected paresthesias of the left hand ulnar nerve.  See May 2017 Informal Hearing Presentation ("The last VA examination of April 30, 2014, is over 36 months old.  If the Board cannot grant, we request a remand for a new examination as the one of record is too old to adequately evaluate the disability.")

Here, the Veteran has expressly alleged that his symptoms have worsened since the last April 2014 VA examination.  See November 2016 statement ("Based on chemo[therapy] treatments[,] neuropathy has made my hands worse.  There are doctor statements to substantiate.").  A review of service treatment records indeed reflect notations of "significant" peripheral neuropathy, which also affects the left hand/finger, suggesting a worsening of symptoms since April 2014 when the Veteran was last examined.  See, e.g. July 2015 VA treatment record (noting "significant neuropathy" and "ongoing issue with [bilateral] fingers").  VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  

However, a question exists as to whether any left hand neurological symptoms are related solely to a non-service-connected disability-see, e.g., July 2015 VA treatment report ("82 yo male with multiple myeloma with pain in [] both hands due to metastatic tumor"); September 2016 VA treatment report (indicating that he "has chemotherapy in[]duced neuropathic pain and dysesthesias of both hands in the ulnar nerve distribution")-or are, at least in part, attributable to his service-connected ulnar nerve disability.  See e.g., April 2015 VA examination report (evaluating ulnar nerve impairment and making no mention of any symptoms being attributed to a non-service-connected disability); April 2015 VA treatment report (noting "persistent pain which is localized to his hands [which] has been on a chronic basis").  Because there is an indication that ulnar nerve symptomatology may be due to his treatment for multiple myeloma, a VA examiner should provide an opinion as to whether any non-service-connected left hand symptoms can be differentiated from those associated with his service-connected disability of "paresthesia of the left hand ulnar nerve associated with residuals, injury, left hand (major) with chronic deformities of phalanges and degenerative arthritis of multiple joints of the hand and left long finger ankylosis."  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

For the above reasons, a new VA examination should be conducted to address the current level of severity of the Veteran's service-connected ulnar nerve disability and to ascertain whether any of his recent symptoms are readily distinguishable and separate from his service-connected disability.  

Finally, to the extent that the Veteran has continued to receive VA treatment related to his left hand, these records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any recent VA treatment records pertinent to the Veteran's left hand ulnar nerve dated from October 2016 through the present.
 
2.  Request a new VA neurological examination of the Veteran's left hand.  

(a) After examining the Veteran, the examiner should fully describe any and all functional deficits associated with the service-connected paresthesia of the left hand ulnar nerve associated with residuals, injury, left hand (major) with chronic deformities of phalanges and degenerative arthritis of multiple joints of the hand and left long finger ankylosis; and 

(b) The examiner should determine whether it is possible to distinguish symptoms of the service-connected left hand ulnar nerve disability from any other symptoms attributable to a non-service-connected disability.  In doing so, the VA examiner is asked to consider VA treatment records from 2015 to the present pertaining to his non-service-connected multiple myeloma and chemotherapy treatments related thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




